                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION



LARENZ MCINNIS,

              Plaintiff,

v.
                                          CASE NO: 16-CV-13525

OFFICER FREDERICK AND DETECTIVE
MENDHAM, et al.,

              Defendants.
                                     /


                   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                             AND RECOMMENDATION

       This matter was referred to United States Magistrate Anthony P. Patti pursuant to 28

U.S.C. §636(b)(1)(B) and Local Rule 72.1. In his report filed on November 16, 2018, the

magistrate judge recommended that this court grant Defendants’ [ Dkt #21] Motion for

Summary Judgment and decline to exercise supplemental jurisdiction over Plaintiff’s state

law claims against them and dismiss the John Doe Defendant(s) for failure to substitute

named parties. No objections have been filed pursuant to 28 U.S.C.§ 636(b)(1)(C), thus

further appeal rights are waived.1

       The court ADOPTS the Report and Recommendation for purposes of this Order.

       Accordingly, IT IS ORDERED that, for the reasons set forth in the Magistrate Judge’s

“Report and Recommendation”, Defendants Mendham and Frederick’s Motion for Summary




       1
       The failure to object to the magistrate judge’s report releases the court from its duty to
independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
Judgment [Dkt# 21] is GRANTED and the John Doe Defendant(s) are DISMISSED for failure

to prosecute.

       IT IS FURTHER ORDERED that the Court declines to excercise supplemental

jurisdiction over the Plaintiff’s state law claims.



                                             S/Robert H. Cleland
                                            ROBERT H. CLELAND
                                            UNITED STATES DISTRICT JUDGE




Dated: January 15, 2019




I hereby certify that a copy of the foregoing document was mailed to counsel of record and/or
pro se parties on this date, January 15, 2019, by electronic and/or ordinary mail.


                                             S/Lisa Wagner
                                            Case Manager and Deputy Clerk
                                            (810) 292-6522

                                            .




                                                  2
